Exhibit 10.27
 
 


SECURITIES PURCHASE AGREEMENT
           This Stock Purchase Agreement (this “Agreement”) is made as of
December 28 2015 by and between the person set forth on Exhibit A attached
hereto (the “Investor”) and Brazil Minerals, Inc., a Nevada corporation (the
“Company”).
WHEREAS, upon the terms and conditions set forth in this Agreement, the Company
proposes to issue and sell to the Investor the aggregate number of shares of
Series B Convertible Preferred Stock of the Company (the “Series B Preferred
Stock”) set forth opposite the name of such Investor on Exhibit A hereto for the
aggregate purchase price set forth opposite the Investor’s name on Exhibit A
hereto. The Series B Preferred Stock has rights and privileges as detailed in
Exhibit B, its certificate of designations as filed with the Secretary of State
of Nevada upon execution of this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:
ARTICLE I 

SALE OF SECURITIES
2.1            Sale of Securities.
Subject to the terms and conditions of this Agreement, at the Closing, the
Investor agrees to purchase, and the Company agrees to issue and sell to such
Investor, the number of shares of Series B Preferred Stock (the “Shares” or the
“Securities”) set forth opposite the name of such Investor on Exhibit A for the
aggregate purchase price set forth opposite the Investor’s name on Exhibit A
(the “Purchase Price”).  The Investor shall pay the entire Purchase Price for
the Securities at the Closing by check or wire transfer of immediately available
funds.


ARTICLE II  

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
The Investor hereby represents and warrants to the Company with respect to the
purchase of the Securities by such Investor as of the date of this Agreement as
follows: The Investor has such knowledge and experience in financial, tax, and
business matters so as to enable Investor to evaluate the risks and merits of an
investment in the Preferred Stock. The Investor is acquiring the Securities for
investment for Investor’s own account, not as a nominee or agent, and not with
the view to, or for resale in connection with, any distribution thereof, nor
with any present intention of distributing or selling such Securities.  The
Investor is aware of the limits on resale imposed by virtue of the transaction
contemplated by this Agreement and is aware that the certificates representing
the Securities will bear restrictive legends.
 
Exhibit 10.27 -- Page 1

--------------------------------------------------------------------------------

The Investor is financially able to bear the economic risk of an investment in
the Securities, including a total loss of investment. Investor has adequate
means of providing for the Investor’s current needs and has no need for
liquidity in its investment in the Company and has no reason to anticipate any
material change in its financial condition in the foreseeable future. The
Investor understands that neither the Securities and Exchange Commission nor any
other U.S. federal or state agency has reviewed the proposed offering of the
Securities or made any finding or determination of fairness of the offering of
the Securities or any recommendation or endorsement of such investment.
The Investor acknowledges that it has not received any information regarding the
offering of the Securities or any invitation to attend any seminar or meeting
held by the Company, through any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio.
No consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority on the part of Investor is required in connection with
(i) the execution, delivery and performance of this Agreement, (ii) the purchase
of the Securities, and (iii) the consummation by the Investor of the
transactions contemplated by this Agreement.
Neither the Investor nor any of the Investor’s officers, directors, employees,
stockholders, agents or representatives has employed any investment banker,
broker, or finder in connection with the transactions contemplated by this
Agreement.
The Investor is an accredited investor as such term is defined in Rule 501(a)
promulgated by the Commission under the Securities Act.
ARTICLE III

MISCELLANEOUS
            If the Investor has held the Series B Preferred Stock for six
months, the Company shall assist the Investor, upon request from Investor by
email and at no cost, in receiving unlegended free trading shares at the
designated Investor’s broker-dealer account via DWAC transfer from the Company’s
transfer agent. Among other items, the Company shall provide to the Investor a
legal opinion in a form satisfactory to the Company’s transfer agent to allow
such DWAC transfer.
This Agreement shall be governed in all respects by the laws of the State of
California without giving effect to the conflicts of laws principles thereof.
All suits, actions or proceedings arising out of, or in connection with, this
Agreement or the transactions contemplated by this Agreement shall be brought in
any court of competent subject matter jurisdiction sitting in Los Angeles
County, California.  All of the representations and warranties made herein shall
survive the execution and delivery of this Agreement until December 31, 2016.
The foregoing Securities Purchase Agreement is hereby executed as of the date
first above written.

Exhibit 10.27 -- Page 2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.






 


BRAZIL MINERALS, INC.
 
By: /s/ Marc Fogassa
Name: Marc Fogassa
Title: Chief Executive Officer
 
 

 
/s/ Benjamin Khowong
Benjamin Khowong
 
 





 


Exhibit 10.27 -- Page 3

--------------------------------------------------------------------------------



EXHIBIT A




INVESTOR


Investor
Purchase Amount
Shares of Series B Preferred Stock of Brazil Minerals, Inc. Purchased
 
Benjamin Khowong
$30,000
33
 



 
 
 

 
 
Exhibit 10.27 -- Page 4

--------------------------------------------------------------------------------